Exhibit 10.1

November 7, 2006

Michael A. Tatoian

5 Muirkirk Court

Lake Saint Louis, MO 63367

Dear Mike:

I am pleased to convey an offer of employment to you. As you know, the position
is Executive Vice President, Dover Motorsports, Inc. and the annual salary is
$175,000, plus an annual performance bonus based upon established performance
objectives being achieved. This offer of employment also includes 2 weeks paid
vacation, medical, pension and other benefits applicable to like employees as
well as relocation based on the current Company policy.

Your position is located in Dover, Delaware and you will report directly to the
Chief Executive Officer.

You will be expected to devote your full business time and best efforts to the
performance of your duties and responsibilities for the Company and to abide by
Company policies and procedures. You agree that some restrictions on your
activities are necessary to protect the goodwill and proprietary information and
other legitimate interests of the Company. Accordingly, you will be required to
execute the attached Agreement Respecting Employment. Our offer is contingent
upon your execution of this Agreement and the successful completion of a
pre-employment physical examination.

We are confident that you will make an outstanding contribution to the Company.
Furthermore, we believe our offer represents an opportunity that will enhance
your personal and professional objectives and will result in a mutually
beneficial relationship. It is agreed, however, that neither this offer of
employment nor its acceptance alter the fact that your employment will be
“at-will” terminable by either party at any time for any reason. We do ask,
however, that you give at least two (2) weeks’ notice if you decide to terminate
your employment with us.

We would expect you to commence work on or about January 1, 2007. Please advise
if this date is not convenient.



--------------------------------------------------------------------------------

November 7, 2006

Page Two

Please signify your acceptance of this offer of employment by signing and
returning one copy of this letter and the attachment. In accepting this offer,
you represent that you have not relied upon any agreements or representations,
written or oral, express or implied, with respect to your employment that are
not expressly set forth in this letter. If you have any questions regarding the
enclosed information or any part of this offer, please do not hesitate to call
me at (302) 857-3200.

Sincerely,

Denis McGlynn

Chief Executive Officer

 

Accepted:  

/s/ Michael A. Tatoian

    Date: November 20, 2006   Michael A. Tatoian    



--------------------------------------------------------------------------------

AGREEMENT RESPECTING EMPLOYMENT

THIS AGREEMENT entered into this 20th day of November, 2006, by and between
Dover Motorsports, Inc. (“Dover”), and Michael Tatoian (“You”),

WHEREAS, you are or will be employed by Company in a confidential relationship
wherein you will have access to Dover’s confidential and proprietary information
and property; and

WHEREAS, the Company has agreed to pay you certain compensation for services
during your employment,

NOW, THEREFORE, it is agreed that:

 

1. You agree to protect all of Dover’s Confidential Information as provided in
this Agreement. Confidential Information shall include, but not be limited to,
all material which is marked “Confidential”, “Copyright”, “Trademark”, “TM”,
“®”, or by any similar mark or words. In addition, whether or not so marked,
Confidential Information shall include, but not be limited to, all information
that has not been made public concerning Dover’s business, including financial
models and projections, customer and prospective customer names and lists,
customer contracts, operational methods, organizational charts or other
information of possible use by a competitor, consultant or search firm;
proposals, concepts, skills, techniques, program outlines, marketing plans and
strategies; and shall include the physical embodiment of such information,
including but not limited to written, computer or video materials, audio-visual
aids, customer lists, contracts, reports, formats, policies, manuals, memoranda
and correspondence. References in this Agreement to Dover shall include all of
its subsidiaries or affiliates.

 

2. You shall not use or disclose any of Dover’s Confidential Information without
Dover’s prior written permission, except for publicly available information
that, when you received it, was generally well known to you and in Dover’s
industry as evidenced by prior written materials or publications.

 

3. You hereby irrevocably assign to the Company all right, title and interest in
and to all Inventions created during the course or as a result of your
employment by the Company. “Inventions” shall mean all discoveries, processes,
designs, methods, technologies, devices, improvements in any of the foregoing or
other work of any nature or description, whether or not subject to patent
protection, trade secret protection or other appropriation by the Company and
whether or not reduced to practice, that is made or conceived by you (whether
solely or jointly with others) during the period of your employment with the
Company which relate in any manner to the actual or demonstrably anticipated
business of the Company, or result from or are suggested by any task assigned to
you or any work performed by you for or on behalf of the Company.

 

4. You agree that you shall not disclose to the Company, its employees, officers
or agents, any confidential or proprietary information that you may have
acquired from your previous employer(s).

 

5. You recognize that in the highly competitive business in which the Company is
engaged, personal contact is of primary importance in securing new customers and
in retaining the accounts and goodwill of present customers and protecting the
business of the Company. Therefore, you agree that at all times during the term
of your employment hereunder and for a period of one year after the termination
of such employment, howsoever brought about, you will not, within a 150-mile
radius of any area in which duties have, within the last two years, been
assigned to you by the Company act as principal, agent, partner or employee of
any corporation, partnership, association or other entity, engaged in the
Company’s business.

 

6. You further agree that for a period of one year after termination of your
employment, you will not directly or indirectly: (i) attempt to contact, recruit
or solicit any customers of Dover; (ii) enter into any agreement with any party
to recruit or solicit such customers; (iii) request any customers of Dover to
curtail or cancel their business with Dover; (iv) to induce any employee of
Dover to leave Dover’s employment; (v) assist any other person or entity in
requesting or inducing any such employee of Dover to join with you in any
capacity, directly or indirectly; or (vi) disclose to anyone or publish or use
any names of any customers of Dover or any proprietary, secret or confidential
information of Dover.



--------------------------------------------------------------------------------

7. You agree to hold in confidence and not use for your own or other’s benefit,
all confidential business information received from third parties doing business
with the Company. You agree that if any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. Moreover, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, such provision shall be
construed by limiting and reducing it as determined by a court of competent
jurisdiction, so as to be enforceable to the extent compatible with applicable
law.

 

8. You agree that you will not, without the written permission of the Company,
use Confidential Information for any purpose other than in the ordinary course
of your employment. You represent that you have no obligations or commitments
inconsistent with this Agreement, including but not limited to obligations or
commitments to former employers. You agree to limit disclosure of Confidential
Information only to those other employees of the Company who reasonably require
such information in the ordinary course of employment. You shall not disclose
the Confidential Information to any third party and shall use all reasonable
safeguards to prevent the unauthorized disclosure of such Confidential
Information.

 

9. Upon termination of your employment with the Company, you agree to promptly
return all materials containing Confidential Information including all extracts
and copies thereof, to the Company.

 

10. You agree, as a condition to continued employment, to read, become familiar
with and commit in writing to abide by various Company policies, as they may be
amended from time to time, many of which will be included in the Company’s
Employee Handbook and its Code of Business Conduct. The Company also has a
program that provides for a fair, timely, and cost-effective process for
resolving employment disputes which may require your involvement in mediation or
binding arbitration. You agree that, as a condition to employment, that you will
execute the Company’s Employment Disputes Resolution Agreement.

 

11. This Agreement shall be construed and enforced in accordance with and
governed by the internal laws of the State of Delaware, excluding the conflict
of law principles thereof. Federal and State Courts within Delaware shall be the
sole venue for resolution of any disputes arising under this Agreement.

 

12. This Agreement, including any term hereof may be amended or terminated only
in writing by the parties hereto.

 

13. This Agreement embodies the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

14. All of the terms of this Agreement shall be binding upon the respective
successors and assigns of the parties hereto and shall inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.

 

15. If any of the above provisions are violated, in whole or in part, the
Company shall be entitled, upon application to any court of proper jurisdiction,
to temporarily restrain and enjoin you from such violation without prejudice to
any other remedies the Company may have at law or equity, with permanent relief
to be handled under the terms of the Employment Disputes Resolution Agreement.

 

16. You recognize that your employment with the Company is strictly “at-will”
terminable by either party at any time.

 

      Company: Dover Motorsports, Inc. Employee:  

/s/ Michael A. Tatoian

    By:  

/s/ Denis McGlynn

Date:   November 20, 2006     Date:   November 7, 2006